The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hugenberg et al. (U.S. Patent Application Publication 2014/0327876, hereinafter referred to as Hugenberg).
As to claim 8, Hugenberg teaches 8. An optical device manufacturing method comprising, in sequence: a step of forming, by reactive sputtering using a metal target containing samarium or ytterbium, a samarium oxide-containing layer or an ytterbium oxide-containing layer on a surface of a base member, the surface being formed of a metal oxide; and a step of forming a magnesium fluoride-containing layer by reactive sputtering using a metal target containing magnesium. [¶0031~0032]
As to claim 12, Hugenberg teaches 12. The optical device manufacturing method according to Claim 8, wherein the surface of the base member on which the samarium oxide-containing layer or the ytterbium oxide-containing layer is formed is formed by a step of alternately stacking, on a substrate, metal oxide layers having a refractive index of 1.35 or more and less than 1.75 and metal oxide layers having a refractive index of 1.75 or more and 2.70 or less. […alternating high and respectively low refractive index layers.. ¶0034]
As to claim 13, Hugenberg teaches 13. The optical device manufacturing method according to Claim 12, wherein the metal oxide layers having a refractive index of 1.35 or more and less than 1.75 contain silicon oxide or aluminum oxide, and the metal oxide layers having a refractive index of 1.75 or more and 2.70 or less contain a member selected from the group consisting of zirconium oxide, tantalum oxide, niobium oxide, and titanium oxide. […This layer stack includes a layer 16 made of aluminum oxide (Al2O3 ) having a thickness of 57 nm, this layer being applied to the hard lacquer layer 14. A 25 nm thick layer 18 made of quartz (SiO2 ) is situated on the layer 16. A further layer 20 made of aluminum oxide, the thickness of which is 44 nm, lies above the layer 18... ¶0066]
As to claim 14, Hugenberg teaches 14. The optical device manufacturing method according to Claim 8, wherein the surface of the base member on which the samarium oxide-containing layer or the ytterbium oxide-containing layer is formed is a surface of a substrate formed of glass. [¶0030~0031]
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claim 1-6 rejected under 35 U.S.C. 103(a) as being unpatentable over Hugenberg in view of Bonkowski et al. (U.S. Patent Application Publication 2004/0081807, hereinafter referred to as Bonkowski).
As to claim 1, Hugenberg teaches 1. An optical device comprising, in sequence: a surface formed of a metal oxide; and a magnesium fluoride-containing layer.  [Fig. 1 and ¶0030~0032]
Hugenberg may not explicitly teach a samarium oxide-containing layer in contact with the surface formed of a metal oxide.
Bonkowski teaches this limitation [¶0040]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hugenberg and Bonkowski to “insert a samarium oxide-containing layer in contact with the surface formed of a metal oxide" in Hugenberg according to Bonkowski, for the further advantage of “utilizing known material in forming a multilayer optical coating”. […In one embodiment, the color shifting optical coating is formed on the second surface of the substrate opposite from the optical interference pattern, and includes an absorber layer formed adjacent to the  substrate, a dielectric layer formed on the absorber layer, and a reflector layer formed on the dielectric layer. Alternatively, this multilayer optical coating can be formed on the same side of the substrate as the interference pattern…¶0017]
	As to claim 2, Hugenberg and Bonkowski teaches 2. The optical device according to Claim 1, wherein the samarium oxide-containing layer has a thickness of 3.0 nm or more and 1.0 μm or less. [¶0042 Bonkowski]
As to claim 3, Hugenberg and Bonkowski teaches 3. The optical device according to Claim 1, wherein the surface formed of a metal oxide is a surface of a layered structure obtained by stacking a plurality of metal oxide layers on a substrate. [¶0067 Hugenberg]
As to claim 4, Hugenberg and Bonkowski teaches 4. The optical device according to Claim 3, wherein the layered structure is obtained by alternately stacking metal oxide layers having a refractive index of 1.35 or more and less than 1.75 and metal oxide layers having a refractive index of 1.75 or more and 2.70 or less. […alternating high and respectively low refractive index layers.. ¶0034 Hugenberg]
As to claim 5, Hugenberg and Bonkowski teaches 5. The optical device according to Claim 4, wherein the metal oxide layers having a refractive index of 1.35 or more and less than 1.75 contain silicon oxide or aluminum oxide, and the metal oxide layers having a refractive index of 1.75 or more and 2.70 or less contain a member selected from the group consisting of zirconium oxide, tantalum oxide, niobium oxide, and titanium oxide.   […This layer stack includes a layer 16 made of aluminum oxide (Al2O3 ) having a thickness of 57 nm, this layer being applied to the hard lacquer layer 14. A 25 nm thick layer 18 made of quartz (SiO2 ) is situated on the layer 16. A further layer 20 made of aluminum oxide, the thickness of which is 44 nm, lies above the layer 18... ¶0066 Hugenberg]
As to claim 6, Hugenberg and Bonkowski teaches 6. The optical device according to Claim 1, wherein the surface formed of a metal oxide is a surface of a substrate containing a metal oxide. [¶0030~0031 Hugenberg]
Allowable Subject Matter
Claim 7, 9-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1-6, 8, 12-14 are rejected as explained above.
Claim 7, 9-11 objected to as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816